—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 20, 1992, which, upon reconsideration, rescinded a prior decision and ruled that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment to file a valid original claim.
There is substantial evidence to support the Board’s decision that claimant had insufficient weeks of employment in her base period and was therefore not entitled to unemployment insurance benefits. Weeks of sick leave are not considered weeks of employment and such payments are not regarded as *835remuneration for establishing a claimant’s entitlement to benefits. Claimant’s remaining arguments have been reviewed and rejected for lack of merit.
Cardona, P. J., Mercure, White, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.